Fourth Court of Appeals
                                         San Antonio, Texas

                                                JUDGMENT
                                             No. 04-16-00413-CV

                      IN THE INTERST OF D.D.L.R. and D.D.L.R., Children

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015PA01025
                               Honorable Lisa Jarrett, Judge Presiding 1

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, the trial court’s order terminating
E.D.L.R.’s parental rights is AFFIRMED. Because E.D.L.R. is indigent, no costs are taxed in this
appeal.

        SIGNED November 23, 2016.


                                                          _____________________________
                                                          Patricia O. Alvarez, Justice




1
 This proceeding arises out of Bexar County trial court cause No. 2015-PA-01025, styled In the Interest of D.D.L.R.,
et al., Children, pending in the 45th Judicial District Court, Bexar County, Texas, the Honorable Stephani Walsh
presiding.